Citation Nr: 1612093	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-08 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability rating for left ankle degenerative arthritis.

2.  Entitlement to a higher initial disability rating for left ear hearing loss.

3.  Entitlement to a higher initial disability rating for chronic pansinusitis.

4.  Entitlement to a higher initial disability rating for allergic rhinitis.

5.  Entitlement to a higher initial disability rating for traumatic brain injury (TBI).

6.  Entitlement to a higher initial disability rating for post-concussive headaches.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to July 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of that hearing is of record.

In December 2015, this matter was remanded to the agency of original jurisdiction for additional development. 




FINDING OF FACT

On February 12, 2016, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for higher initial disability ratings for left ankle degenerative arthritis, left ear hearing loss, chronic pansinusitis, allergic rhinitis, traumatic brain injury, and post-concussive headaches.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims of entitlement to higher initial disability ratings for the service-connected left ankle degenerative arthritis, left ear hearing loss, chronic pansinusitis, allergic rhinitis, traumatic brain injury, and post-concussive headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2015).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On February 12, 2016, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran was withdrawing the appeal as to the claims for higher initial disability ratings for left ankle degenerative arthritis, left ear hearing loss, chronic pansinusitis, allergic rhinitis, traumatic brain injury, and post-concussive headaches.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal as to the claim of entitlement to higher initial disability ratings for left ankle degenerative arthritis, left ear hearing loss, chronic pansinusitis, allergic rhinitis, traumatic brain injury, and post-concussive headaches is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


